          Case 1:19-cr-00338-GHW Document 52 Filed 05/18/20 Page 1 of 2
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building   USDC SDNY
MEMORANDUM ENDORSED                                    One Saint Andrew’s Plaza
                                                       New York, New York 10007
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                        May 18, 2020                  DOC #:
                                                                                      DATE FILED: 5/18/20
By ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:     United States v. Kromah, et al., 19 Cr. 338 (GHW)

Dear Judge Woods:

       The Government writes, with the consent of all parties, pursuant to the Court’s Order dated
May 16, 2020, regarding trial scheduling and related submissions in the above-referenced case.
(See ECF No. 50.)

        Consistent with the letter from Conor McNamara, Esq., dated May 15, 2020, the
Government understands that Mr. Kromah is in the process of retaining new counsel to represent
him in this matter. (See ECF No. 49.) Based on the Government’s discussions with current counsel
for Mr. Kromah, the Government understands that any new counsel will be retained this week.
Amara Cherif, a co-defendant in this matter, was extradited to the United States on or about April
2, 2020. (See ECF No. 35.) And as the Court is aware, in light of the ongoing COVID-19
pandemic, as of April 20, 2020, jury trials within this District have been suspended until further
notice. See In re: Coronavirus/COVID-19 Pandemic, 20 Misc. 197 (CM).

          Given the (i) continued uncertainty regarding when it may be safe for jury trials to resume;
(ii) difficulties in preparing for trial under the current conditions; (iii) impending change of counsel
for Mr. Kromah; (iv) recent extradition of Amara Cherif; and (v) need for Mr. Cherif’s counsel
and any new counsel for Mr. Kromah to receive and review discovery, the parties respectfully
propose that the current trial date for Mr. Kromah (and all deadlines related thereto) be adjourned
sine die, and that the Court and the parties discuss a new proposed date at the conference currently
scheduled for June 30, 2020, in light of the conditions obtaining at that time. 1




1
  For the avoidance of doubt, the Government anticipates that the current hearing date for any
defense motions filed by Mr. Kromah, which is currently scheduled for July 10, 2020, will remain,
though it will no longer serve as a final pretrial conference.
           Case 1:19-cr-00338-GHW Document 52 Filed 05/18/20 Page 2 of 2
                                                                                                         Page 2


        The Government has conferred with current counsel for Mr. Kromah and counsel for Mr.
Cherif, both of whom consent to this proposal.2

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney
                                                       Southern District of New York

                                                  By: /s/ Jarrod L. Schaeffer
                                                     Jarrod L. Schaeffer
                                                     Sagar K. Ravi
                                                     Assistant United States Attorneys
                                                     Tel.: (212) 637-2270 / 2195


cc:      Counsel of Record (via ECF)



    Application granted. The trial date for Mr. Kromah, and the associated deadlines for pre-trial
    motions and other submissions are adjourned sine die. The conference currently scheduled to
    take place on June 30, 2020 at 3:30 p.m. will take place on June 29, 2020 at 11:00 a.m. No later
    than June 16, 2020, counsel for each defendant is directed to do the following (1) confer with
    their client regarding the client's willingness to participate in the conference by remote means;
    (2) confirm the location of the client (MCC, MDC or other); (3) state whether counsel wishes to
    confer with the client prior to the conference AND, if so, the telephone number at which counsel
    can be reached 15 minutes before the conference. If the client agrees to proceed by remote
    means, counsel is directed to confer with the client regarding the template consent form in use in
    the Southern District of New York, and to provide an executed version of the form to the Court
    in advance of the conference if feasible. The Court expects to set a new motion schedule, hearing
    date, and trial date during the June 29, 2020 conference. The parties are directed to confer in
    advance of the hearing regarding each of those topics.

    The Clerk of Court is directed to terminate the motion pending at Dkt. No. 51.

    SO ORDERED
    May 18, 2020




2
 This Court previously excluded time through the June 30, 2020 conference. (See ECF No. 46;
ECF No. 33 (excluding time as to Mr. Kromah through July 10, 2020).) See also United States v.
Pena, 793 F.2d 486, 489 (2d Cir. 1986) (noting that “multiple defendants are governed by a single
speedy trial clock”).
